DETAILED ACTION
	This is the first office action on the merits of the instant application, which was filed February 26, 2020, claiming priority to JP2019-041954, filed March 7, 2019.  The application contains Claims 1-16.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first detection unit”, “second detection unit”, “vehicle control unit” starting at claim 1; “first object detection unit”, “first image capturing unit”, “second object detection unit” and “second image capturing unit” starting at claim 3; “time measurement unit” starting at claim 8; “distance obtainment unit” starting at claim 9; and “display unit” starting at claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 7-10 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitations “the periphery” in lines 3 and 6, “the front” in lines 4 and 7, and “the same” in line 10.  There is insufficient antecedent basis for this limitation in the claim.  Claim 5 depends from claim 3.
Claim 4 recites “the predetermined threshold” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The threshold in question is previously cited in claims 1 and 2 as merely “a threshold” or “the threshold”, not “a predetermined threshold”.
Claim 7 recites the limitations “the type” and “the position” in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitations “a first period which is a predetermined threshold time” in lines 2-3, “the time measured” in line 6, and “the first period which is the threshold time” in line 7.  It is unclear, due to a change in terminology, whether this “first period” is the same as the “predetermined first period” first recited in claim 2, lines 2-3.  If it is, then the claims should be amended to make the terminology consistent for the given claim limitation or element.  A similar mismatch occurs between claims 6 and 10, between “a predetermined second period” and “the second period”, rendering claim 10 indefinite.
Claim 9 recites the limitation “a first period” in line 3.  It is unclear whether this “first period” is the same as the “predetermined first period” first recited in claim 2, lines 2-3.  If it is, then the claims should be amended to make the terminology consistent for the given claim limitation or element.  If it is not, some amendment must be made to differentiate between the first claimed “first period” and subsequent claim elements.
Claims 12-13 recite “the first period” and “the second period”; previous recitations in claims 2 and 6 are to “a predetermined first period” and “a predetermined second period”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of a storage medium storing a program for execution by a computer encompasses “any data storage device” including carrier waves, signals similar to the transitory, propagating signals held to be non-statutory in Nuijten. 851 F.3d at 1294, 112 USPQ2d at 1133 (citing In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007)).  Accordingly, because the BRI of the claims covered subject matter that falls within a statutory category, as well as subject matter that does not, the claims as a whole were not to a statutory category and thus failed the first criterion for eligibility.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7 and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Leach et al. (US 2020/0209853 A1).
Leach et al. teaches, according to claim 1, a vehicle control apparatus that can control a vehicle based on a plurality of control states, comprising: 
a first detection unit configured to have a first detection range; a second detection unit configured to have a second detection range which at least partially overlaps the first detection range (Leach et al., at least para. [0062], “For example, data from certain types of sensors 125 may be better for determining certain properties of objects as compared to other types of sensors 125, but less useful in determining other properties of objects. For example, detection level data from a RADAR sensor 125 and/or a LIDAR sensor 125 may be useful in determining the distance of an object from an autonomous vehicle 105 (e.g., in a longitudinal direction), but may be less useful in determining an orientation or a lateral position of the object in the surrounding environment. Similarly, detection level data from a camera sensor 125 may be useful in determining a lateral position and/or an orientation of the object in relation to the autonomous vehicle 105, but may be less useful in determining how far away from the autonomous vehicle 105 the object is located (e.g., in the longitudinal direction). Thus, as an example, the vehicle computing system 100 (e.g., the perception system 155) can aggregate sensor data 140 (e.g., detection level data) from the LIDAR/RADAR sensor(s) 125 and the camera sensor 125 to determine an exact position and orientation of the object in relation to the autonomous vehicle 105 by combining attributes of the sensor data 140 from the sensors 125.”); and 
a vehicle control unit configured to be capable of performing, as vehicle control based on a plurality of control states, vehicle control based on a first control state and vehicle control based on a second control state which has a high vehicle control automation rate or a reduced degree of vehicle operation participation requested to a driver compared to the first control state, wherein the vehicle control unit performs control to shift from the first control state to the second control state based on a condition that a match degree between pieces of preceding object information of the vehicle detected by the first detection unit and the second detection unit is not less than a threshold (Leach et al., at least para. [0032], “As another example, if aggregated data from a plurality of sensors is indicative of a particular state of a particular object, and processed data from a first sensor (e.g. a sensor in the plurality or a sensor not in the plurality) is also indicative of the particular state of the particular object (e.g., the processed data from the first sensor confirms the aggregated data), the computing system may determine that the first sensor is not experiencing a sensor degradation condition. If, however, processed data from a second sensor (e.g., a sensor in the plurality or a sensor not in the plurality) is not indicative of the particular state of the particular object (e.g., the processed data from the second sensor conflicts with the aggregated data and/or the processed data from the first sensor), the computing system can determine that the second sensor is experiencing a sensor degradation condition. Thus, detection level data from a plurality of sensors and/or processed data from one or more sensors can be used to determine whether a particular sensor is experiencing a sensor degradation condition.”; and para. [0042], “In some implementations, a sensor correction action can include operating the autonomous vehicle to a safe state in which autonomous operation is disabled. For example, if a sensor is experiencing a defective condition, such as due to an internal defect, the computing system can implement a motion plan to operate the vehicle to a safe state, such as navigating the autonomous vehicle to a stop in a parking lot, and autonomous operation can be disabled. In some implementations, the autonomous vehicle may only be able to operate in a manual operating mode until the sensor degradation condition has been remedied, such as by repairing or replacing the sensor.”).

Regarding claim 7, the preceding object information includes at least one of information of the type of a preceding vehicle, information of the position of the preceding vehicle, and information concerning whether the preceding vehicle has been detected (Leach et al., at least para. [0028], “In implementations in which the first sensor and the second sensor are of different types, the computing system can compare common attributes of the respective sensor data, such as data indicative of objects perceived by the respective sensors. In some implementations, the respective sensor data can include data indicative of object types, positions, velocities, etc.”).

Regarding claim 14, Leach et al. teaches a vehicle that can travel based on control by a vehicle control apparatus, comprising the vehicle control apparatus defined in claim 1 (Leach et al., at least Fig. 1 and para. [0020]).

Leach et al. teaches, according to claim 15, a vehicle control method of a vehicle control apparatus that can control a vehicle based on a plurality of control states, including a first detection unit that has a first detection range, and a second detection unit that has a second detection range which at least partially overlaps the first detection range (Leach et al., at least para. [0062], “For example, data from certain types of sensors 125 may be better for determining certain properties of objects as compared to other types of sensors 125, but less useful in determining other properties of objects. For example, detection level data from a RADAR sensor 125 and/or a LIDAR sensor 125 may be useful in determining the distance of an object from an autonomous vehicle 105 (e.g., in a longitudinal direction), but may be less useful in determining an orientation or a lateral position of the object in the surrounding environment. Similarly, detection level data from a camera sensor 125 may be useful in determining a lateral position and/or an orientation of the object in relation to the autonomous vehicle 105, but may be less useful in determining how far away from the autonomous vehicle 105 the object is located (e.g., in the longitudinal direction). Thus, as an example, the vehicle computing system 100 (e.g., the perception system 155) can aggregate sensor data 140 (e.g., detection level data) from the LIDAR/RADAR sensor(s) 125 and the camera sensor 125 to determine an exact position and orientation of the object in relation to the autonomous vehicle 105 by combining attributes of the sensor data 140 from the sensors 125.”), the method comprising: 
performing, as vehicle control based on a plurality of control states, vehicle control based on a first control state and vehicle control based on a second control state which has a high vehicle control automation rate or a reduced degree of vehicle operation participation requested to a driver compared to the first control state, wherein in the performing, control is performed to shift from the first control state to the second control state based on a condition that a match degree between pieces of preceding object information of the vehicle detected by the first detection unit and the second detection unit is not less than a threshold (Leach et al., at least para. [0032], “As another example, if aggregated data from a plurality of sensors is indicative of a particular state of a particular object, and processed data from a first sensor (e.g. a sensor in the plurality or a sensor not in the plurality) is also indicative of the particular state of the particular object (e.g., the processed data from the first sensor confirms the aggregated data), the computing system may determine that the first sensor is not experiencing a sensor degradation condition. If, however, processed data from a second sensor (e.g., a sensor in the plurality or a sensor not in the plurality) is not indicative of the particular state of the particular object (e.g., the processed data from the second sensor conflicts with the aggregated data and/or the processed data from the first sensor), the computing system can determine that the second sensor is experiencing a sensor degradation condition. Thus, detection level data from a plurality of sensors and/or processed data from one or more sensors can be used to determine whether a particular sensor is experiencing a sensor degradation condition.”; and para. [0042], “In some implementations, a sensor correction action can include operating the autonomous vehicle to a safe state in which autonomous operation is disabled. For example, if a sensor is experiencing a defective condition, such as due to an internal defect, the computing system can implement a motion plan to operate the vehicle to a safe state, such as navigating the autonomous vehicle to a stop in a parking lot, and autonomous operation can be disabled. In some implementations, the autonomous vehicle may only be able to operate in a manual operating mode until the sensor degradation condition has been remedied, such as by repairing or replacing the sensor.”).

Regarding claim 16, Leach et al. teaches a storage medium storing a program that causes a computer to execute each step of a vehicle control method defined in claim 15 (Leach et al., at least para. [0126], “The memory 720 can store information that can be accessed by the one or more processors 715. For instance, the memory 720 (e.g., one or more non-transitory computer-readable storage mediums, memory devices) on-board the vehicle can include computer-readable instructions 725 that can be executed by the one or more processors 715. The instructions 725 can be software written in any suitable programming language or can be implemented in hardware. Additionally, or alternatively, the instructions 725 can be executed in logically and/or virtually separate threads on processor(s) 715.”).

Allowable Subject Matter
Claims 2, 6 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach wherein in a case in which the first detection unit and the second detection unit have detected, for a predetermined first period, the pieces of preceding object information that have the match degree which is not less than the threshold, the vehicle control unit performs vehicle control by shifting the control state from the first control state to the second control state, according to claim 2.  Claims 6 and 11 depend from claim 2 and would be allowable therewith.  The remaining claims depending from claim 2 would also likewise be allowable if their rejection under 35 USC 112(b) were rectified.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J. WALLACE whose telephone number is 
(313) 446-4915.  The examiner can normally be reached on Monday-Friday, 8 a.m. to 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/DONALD J WALLACE/Primary Examiner, Art Unit 3665